Citation Nr: 0211392	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  94-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than December 
31, 1997 for an award of service connection for tinnitus.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The veteran had active air service from February 20 to 
December 20, 1985.  His official service discharge 
certificate (DD Form 214) reveals that he was separated from 
service due to conditions that interfere with military 
service, not medical disability, "character and behavior 
disorder."  He otherwise had a period of active duty for 
training from November 28, 1983, to March 15, 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Department of Veterans 
Affairs (VA) Portland Regional Office (RO), which in July 
1993 denied service connection for a neck disability, and in 
June 1998 established an effective date of December 31, 1997 
for his service-connected tinnitus.  

The case was remanded by the Board in May 1996 and August 
1998, for the purpose of further development of the evidence, 
to include determinations as to whether the veteran altered 
certain documents in the VA claims file.  A previously-
requested Travel Board hearing was scheduled in June 2002, 
and the veteran was so notified, but he apparently withdrew 
his request for same.  38 C.F.R. § 20.704(e).  


FINDINGS OF FACT

1.  The veteran filed a formal application for service 
connection for tinnitus in December 1985, which was denied in 
February 1986; he did not submit a notice of disagreement 
within one year of notice of this denial.  

2.  By written statement furnished the RO on December 31, 
1997, he reopened his claim of service connection for 
tinnitus.  
 
3.  He is not shown to have injured his neck during active 
service.  

4.  His service-connected low back disability is not shown to 
have caused or worsened his neck disability.  


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than December 
13, 1997 for service connection for tinnitus are not met.  38 
U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. § 3.400 (2001).  

2.  Neck disability was not incurred or aggravated during the 
veteran's active air service.  38 U.S.C.A. § 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Earlier Effective for Service-Connected 
Tinnitus

In December 1985, the veteran filed a formal application for, 
inter alia, service connection for tinnitus, which was denied 
by the RO in February 1986.  He was so notified, later in 
February 1986, and he did not file a notice of disagreement 
therewith.  At that time, however, he was granted service 
connection for high frequency hearing loss.  

On June 1, 1993 VA medical examination report it was 
indicated by history that the veteran believed that "combat 
and jet engines" were responsible for his tinnitus, which he 
indicated that he noticed after he "came back from 
overseas."  (The veteran's DD Form 214 reveals quite clearly 
that he had no foreign service.)  

Many years later, in a Statement in Support of Claim (VA Form 
21-4138) dated on December 31, 1997, the veteran asserted, 
among other things, that his "service-connected" tinnitus 
(which in actuality was not yet service connected at that 
time) was clearly compensable.  

In a June 1998 decision, the RO granted service connection 
for tinnitus, effective December 31, 1997.

As reflected in his March 1999 RO hearing testimony, the 
veteran now contends that June 1, 1993, is the proper date 
for payment of VA disability compensation based on his 
service-connected tinnitus, as that was the date that he 
mentioned to a VA examiner that his tinnitus was caused by 
"combat and jet engines."

Law and Regulations

If a notice of disagreement is not submitted within one year 
of a claim for compensation benefits, the decision becomes 
final.  See 38 U.S.C.A. § 7105 (West 1991).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2001).  

When a completed formal claim has been filed, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155(c).  

The effective date of an evaluation and award of compensation 
after a final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later, 
except as otherwise provided.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii).  

Analysis

The veteran filed a formal application for service connection 
for tinnitus in December 1985, which was denied by the RO in 
February 1986.  He did not initiate a notice of disagreement 
within one year of that denial; thus, it became final by 
operation of law.  38 U.S.C.A. § 7105.  Any subsequent 
informal claim for service connection for tinnitus was 
therefore to be accepted as a claim.  38 C.F.R. § 3.155(c).  

The Board notes that, on June 1993 VA medical examination, 
the veteran indicated his belief that "combat and jet 
engines" were responsible for his tinnitus, which he claimed 
to have noticed after he came back from overseas.  
Nevertheless, as he performed only during peacetime (in 1985) 
and he was certified as having no foreign service, his 
veracity and the probative value of such a clinical history 
are very much in doubt.  Yet, the fact remains, that he did 
not indicate thereby an intent to apply for benefits, and he 
did not identify service connection for tinnitus as a benefit 
sought.  Therefore, the June 1993 report of VA medical 
examination may not be construed as an informal claim for 
service connection.  38 C.F.R. § 3.155(a).  

The first time the RO heard from the veteran on the issue of 
service connection for tinnitus was on December 31, 1997.  At 
that time, he asserted in a Statement in Support of Claim (VA 
Form 21-4138) that his "service-connected" tinnitus 
condition (which by the way was not in fact service connected 
at that time) was clearly compensable.  The aformentioned 
document adequately indicated an intent to apply for, and 
identified VA disability compensation for tinnitus as the 
benefit he sought, thereby reasonably giving rise to a claim 
of service connection for tinnitus.  38 C.F.R. 
§ 3.155(a),(c).  

The veteran now contends that June 1, 1993 is the proper 
effective date for the grant of service connection for 
tinnitus, since he mentioned to the VA examiner at that time 
that his tinnitus was caused by "combat and jet [engine] 
noises" he purportedly heard overseas.  As noted above, the 
Board finds that his comment was made in the context of a 
clinical setting, which did not identify service connection 
for tinnitus as a benefit sought, nor did it indicate any 
intent to apply for same under laws administered by VA.  Such 
a comment appears in the view of the undersigned to be 
nothing more than lay conjecture as to medical causation, and 
it does not at all reasonably rise to the level of an 
informal claim for service connection.  Thus, an effective 
date of June 1, 1993, based on a mere statement made 
exclusively for clinical purposes, is wholly unwarranted.  38 
U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.155, 3.400(q)(1)(ii).  

By June 1998 decision, the RO granted service connection for 
tinnitus, effective December 31, 1997, the date the informal 
claim for service connection for tinnitus was received by VA.  
This was proper, because the effective date of an evaluation 
and award of compensation after a final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later, except as otherwise provided.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  Therefore, 
the effective date can be no earlier than December 31, 1997, 
the date the claim was reopened.  

II.  Service Connection for Neck Disability

Service medical records show that the veteran sustained a low 
back injury in July 1985, for which he is now service 
connected.  There is no complaint or diagnosis of neck 
disability in the service medical records.  Clinical 
evaluation of the veteran's spine at his December 1985 
service discharge examination revealed only slight pain in 
the L2 area mid-spine.  He was noted to complain of 
occasional back pain as a result of the July 1985 back 
injury.

VA records of treatment in February 1986 show that the 
veteran gave a history of onset of back pain while in 
service.  He complained of muscle stiffness in the entire 
back, with a headache.  On examination, he was neurologically 
"okay."  He was tender and tight, with pain in the 
lumbosacral area and the trapezius muscles bilaterally.  The 
diagnosis was acute low back strain.

During a December 1986 VA orthopedic evaluation, the veteran 
gave a history of an in-service back injury in July 1985, 
with symptoms for 4 to 5 months afterwards, but no complaints 
since that time.  Evaluation of the back was entirely 
negative.  X-ray studies of the lumbar spine were normal.  
The diagnosis was no lumbosacral spine abnormality or 
disability detected.  No cervical spine complaints are 
indicated in the examination report.  

Treatment records in September 1987 show that the veteran had 
back pain, made more severe when bending his neck.  He had 
mild paraspinal spasm.  The impression was back strain.  

VA records of treatment in January 1988 show that the veteran 
complained of mid-back pain.  The history of a back injury in 
July 1985 was noted.  

Further VA records of treatment in January 1988 show that the 
veteran was treated for a muscle strain in the mid-thoracic 
region.  

In July 1990, the veteran was treated for mid-back pain.  The 
diagnosis was muscle spasm.  July 1990 VA X-ray studies of 
the lumbosacral spine were normal.  

Also in July 1990, the veteran received VA physical therapy 
treatment for mid to low back pain.  

VA treatment records in November 1990 show that the veteran, 
employed as a helicopter pilot, had a hard, forced landing in 
a helicopter the day before.  He developed pain and stiffness 
in the cervical spine and bilaterally in the trapezius 
muscles.  He had limited range of motion of the cervical and 
thoracic spine.  Neurological examination was normal.  The 
diagnosis was probable soft tissue injury.  

VA records of treatment in February 1991 show that the 
veteran complained of and was treated for mid and lower back 
pain.  The diagnosis was probable back spasm.  

In November 1991, the veteran was seen for lumbar, thoracic 
and cervical spine pain.  X-rays of the thoracic and cervical 
spine were negative.  All movements were very slow, 
deliberate and guarded.  The diagnosis was lumbar, thoracic 
and cervical spine pain, cause undetermined.  He was referred 
to neurosurgery to see if he had a correctable condition.  

VA records of treatment in December 1991 show the veteran was 
seen by a VA neurosurgery department for chronic low back 
spasms.  There was no radiculopathy.  

During a May 1993 VA medical examination of the spine, 
chronic bothersome pain at the neck and both trapezius 
muscles was diagnosed as chronic muscular strain.  Cervical 
nerve roots were okay.  There was occasional upper extremity 
symptoms relating to the neck, diagnosed as referred distress 
from the neck.  The veteran had headaches which also probably 
related to the neck.  Neck and back pain were found to be 
probably severely increased by chronic tension and/or 
depression.  The veteran denied being aware of any such 
symptoms, but various factors such as his severely chewed 
fingernails suggested this probability.  

May 1993 VA X-rays of the lumbar spine showed that vertebral 
bodies were relatively well-preserved with minimal lipping.  
Intervertebral disc spaces were intact.  No acute disease was 
present.  The impression was no acute disease seen.  

During an April 1997 VA medical examination, conducted by the 
same examiner who conducted the May 1993 VA examination, 
after taking a thorough history and conducting a thorough 
examination, the examiner diagnosed the veteran's chronic 
pain and loss of motion in the neck and trapezius muscles as 
chronic muscular strain.  Cervical nerve roots were "okay."  
The examiner found that neck and back symptoms were probably 
significantly increased by chronic tension and/or depression.  
The examiner noted that the veteran felt that there might be 
a relationship between his service-connected low back 
disability and his neck disability because some previous 
doctors who had treated him had mentioned the possibility.  
The examiner asserted that chronic low back problems do not 
tend to spread to the neck.  Even though there was a tendency 
for these relationships, there was no evidence that one part 
of the spine causes pain in another part of the spine.  In 
the examiner's opinion, the veteran probably would have 
developed neck pain even without the upper or lower back 
pain; the neck pain was probably not worsened by the upper or 
lower back pain; and, there was no aggravation of the neck by 
the back.  

May 1997 VA X-ray studies of the cervical spine showed 
reduced lordosis, and were otherwise negative.  The thoracic 
spine had some mild degenerative spondylosis in the anterior 
aspect of the thoracic spine and mild anterior wedging at 
three levels which was probably developmental.  They were 
otherwise unremarkable.  Thoracic spine X-rays showed mild 
disc space narrowing and [2 mm?] retrolisthesis of L-1 on L-2 
and L2- on L-3.  

VA records of treatment in June 1997 show that the veteran 
complained of spasms of the back and neck with onset less 
than one week earlier.  He had been treated two days after 
the onset with "less than his usual dose of Demerol with 0 
effect."  The treatment diagnoses included acute cervical 
muscle spasm, and musculoskeletal spasm, acute, with 
secondary headaches.  

VA records of treatment in July 1997 show that on examination 
the veteran appeared rather uncomfortable and was 
consistently holding his right shoulder somewhat lower than 
the left, and with some angulation of the neck.  He had some 
tender spasm in the supraspinous, trapezius and posterior 
cervical paraspinals.  The low back was not particularly 
bothersome, nor was there any palpable spasm.  Upper 
extremity motion was limited especially in abduction and 
extension.  The assessment was upper back and right shoulder 
pain and spasm, secondary to old muscle injury.  Intermittent 
exacerbations were said to require more aggressive 
management.  

VA treatment records in October 1998 show that the veteran 
was treated for exacerbation of low back injury and lumbar 
spasm.  He was thereafter prescribed pain medication.  After 
correspondence between his physician and the pharmacy, it was 
determined that he had altered his prescription - "Diagnosis 
#2" was listed as "narcotic prescription alteration."  On 
case review in December 1998 he was determined by VA 
treatment providers and a VA Drug Seeking Behavior Committee 
to meet the criteria for a drug seeking behavior designation.  
He was to receive no further controlled medication from VA 
treatment providers.  

Also associated with the claims file are copies of records of 
VA treatment dated in February 1986 and July 1990 that have 
been clearly altered.  The February 8, 1986 treatment record 
as associated with the claims file in December 1991 shows a 
bottom-line diagnosis of acute low back strain.  The altered 
document, received from the veteran in September 1994, has 
added to that diagnosis "neck strain."  The July 1, 1990 
record as associated with the claims file in December 1991 
has a bottom-line diagnosis of muscle spasm.  The altered 
document, received from the veteran in September 1994, has 
added to that diagnosis "Neck Pain."  The veteran submitted 
the altered documents in September 1994, claiming they were 
"just found due to a pending divorce in my life."  In June 
1999, the supervisor of the Records of Release and 
Information Unit at the treating VA facility signed an 
affidavit, certified by a notary public, that she had 
searched all areas and was unable to find the original 
documents, that further searches would be equally futile, and 
that it was her estimation that at some point in time these 
materials were removed from the record and not returned.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. 1131; 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.310 (2001).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b) (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Analysis

As a threshold matter, the Board finds that the veteran's 
credibility is very low in this case.  There is strong 
evidence in the record that he altered two documents to 
reflect diagnoses more favorable to his claim.  The 
photocopied documents he submitted contained additions of 
"neck pain" and "neck strain" as opposed to the documents 
associated earlier in the claims file which included no such 
entries in the diagnoses.  The supervisor of the Records and 
Release of Information Unit has determined that the original 
documents are now missing and that the materials were removed 
from the record and not returned.  One has to suspect that 
this was the veteran's own doing as he alone had something to 
gain from such alterations in the documentary record.  The 
record also shows that he was found to have previously 
altered a narcotic drug prescription in October 1998, and as 
a result of such drug-seeking behavior, his credibility is 
further diminished.  The evidence further shows that during 
VA audiologic examination in June 1993, the veteran 
represented that his hearing was damaged in combat while 
overseas, despite the fact that he had no overseas service 
and it occurred in 1985 during peacetime.  As a consequence 
of the pattern observed above, the Board concludes that the 
veteran's credibility is somewhat low, and it will therefore 
assign more probative value to the objective medical evidence 
in the claims file.  

The objective evidence shows no complaint, clinical finding 
or diagnosis of neck disability at the time of his discharge 
from service.  The objective evidence further shows that the 
veteran did not complain of any neck disability at the time 
of a February 1986 VA orthopedic evaluation.  The first 
credible, believable indication of neck pain came to light in 
November 1990, over four years after service, immediately 
after a work-related helicopter crash.  X-ray studies of the 
lumbar and cervical spine were normal in November 1991, over 
five years after his discharge from active service.  The 
diagnosis at that time was lumbar, thoracic and cervical 
spine pain, cause undetermined.  A diagnosis years later, in 
July 1997, of residuals of old muscle injury, is consistent 
with this disability picture.  There are repeated and perhaps 
objective diagnoses of muscle spasm in the neck and back, 
which the examiner who conducted the May 1993 and April 1997 
VA examinations has determined to be severely worsened due to 
chronic tension and/or depression, as evidenced by various 
indicia such as severely chewed fingernails.  The Board finds 
this opinion highly persuasive.  This examiner also 
determined that the veteran's service-connected low back 
disability did not cause or aggravate the neck disability, 
and that the veteran would have experienced his neck 
disability whether or not he had incurred a low back 
disability.  The opinion is well reasoned and seems to be 
based on an accurate and full understanding of the veteran's 
history.  The Board accepts this medical finding.  

The evidence shows, then, that the veteran did not have a 
neck disability in service or for years after service, 
therefore breaking the required continuity of symptomatology 
to support a claim of service connection for chronic neck 
disability of service origin.  See 38 C.F.R. § 3.303(b).  The 
evidence further includes a probative medical opinion that 
the veteran's neck disability was not aggravated or caused by 
his service-connected low back disability, but rather that it 
is aggravated by chronic tension and/or depression.  There is 
no medical evidence to the contrary.  

In sum, the preponderance of the evidence shows that the 
veteran's neck disability did not arise in service, and is 
not caused or aggravated by his service-connected low back 
disability.  To the extent the veteran asserts to the 
contrary, he does not have the medical expertise to do so, 
see Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and to the 
extent he is competent to report on aspects of in-service, 
post-service and present symptomatology, his credibility is 
so low (based on his past pattern of altering medical 
documentation in the record) that his assertions in this 
regard carry virtually no evidentiary weight.  In light of 
the foregoing, the claim of service connection for a neck 
disability must be denied.  

III.  VCAA and Benefit of the Doubt Rule

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 1991 & Supp. 2001); see also, Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this appeal, the evidence is overwhelmingly against both 
claims, in part due to the veteran's lack of credibility, as 
discussed above.  The Board is left to rely on the bedrock of 
objective evidence, and that is strongly against both claims 
in this case.  With respect to the early effective date 
claim, the evidence shows no expression of an intention to 
seek service connection for tinnitus at his June 1993 VA 
audiologic examination, notwithstanding his rather dubious 
allusion to having incurred tinnitus from combat noise 
overseas.  As to a neck disability, the evidence shows that 
the veteran did not have neck disability during or until many 
years after service, so that there is no continuity of 
symptomatology as to this claimed chronic disability, see 38 
C.F.R. § 3.303(b), and his current neck problems are not 
shown to be due to or aggravated by his low back injury, but 
are instead deemed to have been aggravated by nonservice-
connected tension and/or depression, with no symptoms shown 
prior to an intervening, post-service injury in the cervical 
spine area due to a work-related forced helicopter landing, 
which occurred in July 1990.  There is no credible evidence 
to the contrary as to either issue; thus, the benefit of the 
doubt is inapplicable in this case.  

There has been a significant change in law during the 
pendency of this appeal with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107) (West Supp. 2001)).  VA recently issued final 
regulations to implement these statutory changes.  See 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran under VCAA have been 
fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102, 5103.  The Board concludes that the 
discussions in the rating decisions, statements of the case, 
supplemental statements of the case, numerous letters sent to 
the veteran by the RO, and the Board's May 1996 and August 
1998 remands to the RO, adequately informed him and his 
representative of the information and evidence needed to 
substantiate his service connection and earlier effective 
date claims and complied with VA's notification requirements.  
Further, the veteran's conduct in this case renders 
traditional VA notions of cooperative notice, development and 
adjudication to some extent moot - at some point VA must 
cease in the impossible and futile exercise of cooperatively 
navigating in perpetuity, as if the veteran were credible, 
every act of deception, whether it be removal of certain 
evidence from a VA medical center or falsification of 
documents or data recorded for clinical purposes.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. § 
5103A.  The RO has on multiple occasions contacted the 
veteran and asked him to identify all medical providers who 
treated him for neck disability after his discharge from 
military service.  His response, in part, was to falsify 
documents previously of record so that they would reflect a 
chronic neck disability.  After such conduct, further 
development along these lines would not only be futile, but 
would amount to a reward for behavior which may meet the 
legal criteria for attempted fraud.  At some point, easily 
surpassed in this case, a claimant's lack of trustworthiness 
and attempts at obtaining VA benefits by dishonest means 
renders further development nothing more than a sham in 
contempt of the VA benefits system, at the expense of 
diversion of resources from other meritorious claims.  At 
such a point, VA must simply render a final disposition on 
the merits.  It is not VA's duty to assist him in developing 
a claim based on fallacious evidence.  
 
In addition, this case was remanded by the Board in May 1996 
and August 1998, for the purpose of further investigating the 
alteration of documents in this case and additional 
development of the evidence.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the 
Board concludes that the medical opinion obtained by the RO, 
in conjunction with the other information of record, provides 
sufficient competent medical evidence to decide the claim of 
service connection for a neck disability.  For the issue of 
an earlier effective date for service connection for 
tinnitus, there is no indication of evidence missing from the 
record.  The only dispute is as to how the evidence in the 
record should be interpreted, i.e., whether the dubious 
history provided at a June 1993 VA audiologic examination 
should be interpreted as an informal claim for service 
connection for tinnitus.  

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claims, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under the circumstances of this case, therefore, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (strict adherence to requirements in law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(remands only resulting in unnecessary additional burdens on 
VA without benefit to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and expenditure of limited VA 
resources is not warranted.  

The veteran's prior history of furnishing false documentary 
evidence in connection with this case affects the analysis of 
the duties to notify and to assist in this case.  The duty to 
assist in the development and adjudication of a claim is not 
a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517 (1996);  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  His reliance on 
falsified documents, to put it mildy, amounts to a failure to 
cooperate in the development of his claims, and was a factor 
in the decision that this case warrants no further 
development.  


ORDER

The claim for an effective date earlier than December 13, 
1997 is denied.

The claim for service connection for neck disability is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

